Title: From John Adams to the Comte de Vergennes, 2 July 1780
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


     
      Sir
      Paris July 2d 1780
     
     I have the honor to inclose a Boston News Paper of the first of May, containing an Account of the Arrival of the Marquiss de la Fayette; an Extract of a Letter from London; and another of a Letter from Dr. Benjamin Rush of Philadelphia, once a member of Congress, and a Gentleman of very good Intelligence. He speaks the French Language very well, was about ten Years ago in Paris, and a Correspondent of Dr. Dubourg.
     This Letter was brought me by two young Gentlemen, Mr. Folcke and Mr. Fox, Natives of Philadelphia, Graduates in the University there, of Quaker Families, who are Students in medicine, and are come to Paris to complete their Education in the Faculty. They confirm Dr. Rush’s Sentiments very fully.
     Two other Gentlemen just arrived Mr. Trumble of Connecticut and Mr. Tyler of Boston confirm the same, in the Eastern States.
     I have the honor to be, with the greatest Respect, Sir, your Excellency’s most obedient and most humble Servant
     
      John Adams
     
    